Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restriction


Applicants’ election of the Species of claim 4 and (hematopoietic stem cells/CD34+) in the reply filed on December 31, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claim 5 and mesenchymal stem cells are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I and II respectively, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 31, 2020


Claims 1-4,6-20 are under examination 
Specification Objection

The specification is objected to because of the following informalities:  In the brief description of Figure 9, there is mention of Figure 78A-8B which does not exist.  Appropriate correction is required.




Claim 10 is objected to because of the following informalities:  HSA needs to be spelled out.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2-4, 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The terminology “at least about” is confusing because it is unclear if at least 90% is required or about 90% is required.  The metes and bounds of the claim have not been adequately established.Claims 1 and 20 recite, “Ficoll”, which is a registered trademark and requires “®”.  Further it is not apparent how the trademark is intended to further limit the reduced density solution of the claim.  Thus the metes and bounds of the trademark, and thus the claim, is not apparent.

Claim 2 recites the trademark, “PLASMA-LYTE™”, as a limitation in the claim.  The use of this limitation renders the claim indefinite because the structural limitations of the tradename are uncertain.  Similarly Ficoll® Plaque solution is a registered trademark.  There are multiple variants of Ficoll Plaque solution and the structural limitations this solution are uncertain as well as which variant is intended is not apparent. 
Claim 10 recites the trademarks, “Bensonase®”; Denarase®; and PLASMA-LYTE™A”.  The use of these trademarks as limitations in the claim render the claims indefinite because the structural limitations of each of these tradenames are not uncertain, subject to change, and thus not apparent.
MPEP 2173.05(u):

If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1,3-4,6-7,13,15-16,18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sherry et al. (The Influences of Warm Ischemic Time on the Viability of Deceased Organ Donor Derived Bone Marrow) in view of Miltenyi Biotec Reference Sheet, and GE Healthcare, Life Sciences, Cell Separation Media reference (March 2014)

Sherry teaches a method for obtaining cadaver bone (Abstract) and processing the bone to extract bone marrow cells (abstract) as in instant Claim 1,
Sherry fails to teach combining the extracted bone marrow cells with a Ficoll solution , centrifuging the extracted bone marrow cells with a the Ficoll solution, thereby separating out buffy coat cells comprising stem cells; and harvesting the buffy coat cells, thereby recovering the stem cells.  However, at the time of applicants’ filing, the inclusion of such steps would have been obvious based on the teachings of Miltenyi.  An artisan would have been motivated to have used the separation method taught in Miltenyi Biotec because it results in the separation of the different cell types from a bone marrow sample.  Miltenyi shows that bone marrow mononuclear cells (present in the buffy coat layer) can be separated from granulocytesas in instant Claim 1.
as in instant Claim 1.

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”). 
	A review of the specification fails to provide evidence that the claimed gradient range is critical.  Absent such evidence, it would have been obvious to an artisan of ordinary skill to try a finite number of gradient ranges to arrive at the claimed gradient concentration through routine optimization.  An artisan would have a reasonable expectation of success in optimizing the desired gradient because methods of determining such gradients were long established in the art as demonstrated by GE Healthcare.  Thus, GE Healthcare renders the claimed concentration above.
Dependent Claims taught by Sherry
Sherry teaches the use of a flow cytometer device which is able to successfully separate all the cells based on their marker characteristics resulting in population of CD34+ cells.  Examiner is taking official notice that flow cytometer devices are known to be precise in their ability to sort distinct populations of cells; therefore, it would be expected to have populations of cells with a purity rating of 90% or above as in instant Claim 7
Flow cytometers are able to successfully isolate one cell population from another.  The Sherry reference in the abstract section teaches the isolation of CD34+ cells as in instant Claim 15.
The cadaver bone are derived from vertebral body, an ileum, or a combination of (Abstract) as in instant Claim 16
Wherein the stem cells are hematopoietic stem cells that are CD34+ (Abstract) as in instant Claims 18-19.
Dependent Claims for Miltenyi
Wherein the centrifuging occurs for about 30 minutes at 400g (Section 2.2, step 5) as in instant Claim 4
Section 2.2. states that only fresh bone marrow is used, not frozen as in instant Claim 6
Section 2.2, step 8 details washing the harvested buffy coat cells aka the mononuclear cell layer for further processing as in instant Claim 13.
Dependent Claims for GE Health Care 
as in instant Claim 3.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine the prior art reference teachings to arrive at the claimed invention.
	In the present situation, rationales A, B,G are applicable.  The claimed method was known in the art at the time of filing as indicated by the teachings of the cited references.  Sherry teaches isolation of stem cells from deceased cadavers.  Miltenyi teaches isolation of such stem cells from bone marrow/bone.  Ge Healthcare teaches a .  

Claims 1-2,8,20 are rejected under 35 U.S.C. 103 as being unpatentable over Sherry et al. (The Influences of Warm Ischemic Time on the Viability of Deceased Organ Donor Derived Bone Marrow) in view of Miltenyi Biotec Reference Sheet, and GE Healthcare, Life Sciences, Cell Separation Media reference (March 2014), AlMulhem et al. University of Cincinnati “Cryopreservation and Hypothermal Storage of Hematopoietic Stem Cells) (5/30/2013)
Sherry, Miltenyi Biotec, GE Healthcare apply as above to teach claim 1.  None of the references teach the inclusion of both Plasma-Lyte with the Ficoll Paque cell Solution.  Miltenyi teaches the use of a Ficoll Paque solution having a density of 1.077 g/ml.  A goal of the Sherry reference is to successfully harvest high numbers of viable hematopoietic stem cells from bone from deceased donors.  Sherry does not teach suspending fresh cells in PLASMA LYTE in order to encourage cell viability.  However, at the time of applicants’ filing, the incorporation of PLASMA LYTE would have been obvious based on the teachings of AlMulhem et al. An artisan would have been motivated to have suspended fresh cells in PLASMA LYTE during a gradient procedure involving Ficoll because PLASMA LYTE solution helps to preserve cell viability as taught by AlMulhem on Page 39, Table 10 as in instant Claim 2.
as in instant Claim 8.Thus, suspending the cells in Plasma Lyte solution taught in AlMulhem would increase cell viability when compared to a recovered stem cell population obtained from a conventional Ficoll gradient as in instant Claim 20.

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) 
	In the present situation, rationales A, B,G are applicable.  The claimed method was known in the art at the time of filing as indicated by the teachings of the cited references.  Sherry teaches isolation of stem cells from deceased cadavers.  Miltenyi teaches isolation of such stem cells from bone marrow/bone.  Ge Healthcare teaches a desirable gradient for isolating stem cells.  ), AlMulhem teaches a preservation solution with human serum albumin and Plasma Lyte A used to better preserve cells.   Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation.   The cited prior art meets criteria set forth in Graham and KSR.  


Claims 1,13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sherry et al. (The Influences of Warm Ischemic Time on the Viability of Deceased Organ Donor Derived Bone Marrow) in view of Miltenyi Biotec Reference Sheet, and GE Healthcare, Life Sciences, Cell Separation Media reference (March 2014), Hibino et al. “

	Sherry, Miltenyi, and Healthcare apply as above to teach claims 1 and 13.  Miltenyi teaches PBS/EDTA.as a wash solution.  However, Miltenyi does not specify that a proper wash solution can be just PBS.  However, at the time of applicants’ filing, the use of PBS as a wash solution would have been obvious based on the teachings of Hibino.  An artisan would have been motivated to have used PBS as a wash solution because Hibino teaches that PBS alone can be successfully used as a wash solution (MNC enrichment by density centrifugation).  There is a high expectation for success since the reference teaches that the PBS solution can function successfully as a wash as in instant Claim 14.

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) 
	In the present situation, rationales A, B,G are applicable.  The claimed method was known in the art at the time of filing as indicated by the teachings of the cited references.  Sherry teaches isolation of stem cells from deceased cadavers.  Miltenyi teaches isolation of such stem cells from bone marrow/bone.  Ge Healthcare teaches a desirable gradient for isolating stem cells.  Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation.   The cited prior art meets criteria set forth in Graham and KSR.  




Claims 9,11-12,17 are rejected under 35 U.S.C. 103 as being unpatentable over Sherry et al. (The Influences of Warm Ischemic Time on the Viability of Deceased Organ Donor Derived Bone Marrow) in view of Miltenyi Biotec Reference Sheet, and GE , 

Sherry, Miltenyi, and Ge Healthcare apply as above to teach claim 1.  Section 2.2., step 3 of Miltenyi mentions that the cell composition is passed through a filter in order remove bone fragments and unwanted clumps.  Bone marrow cells are capable of completely passing through (Section 2.2, step 3 of Miltenyi) as in instant Claim 12.


Mitenyi deals with harvesting the cells from bone and details grinding the bone in order to release the cells.  However, Miltenyi fails to discuss presoaking the bone material in the preservation solution before the grinding.  However, such a step would have been obvious in view of Temple.  An artisan would have been motivated to have used a preservation solution containing heparin because Temple teaches a preservation solution that includes Heparin and is used to preserve the bone material; the bone material is immersed in it when such material is ground or cut (Paragraphs 76-78).  Examiner is taking official notice that heparin is a well-known anticoagulant and thus, the addition of such a solution would prevent clotting and further promote the extraction of cells from the ground bone as in instant Claims 9-11.
Dependent Claims taught by Temple 
Paragraph 76 states that the bone portions used can all be derived from the same donor as in instant Claim 17

	In the present situation, rationales A, B,G are applicable.  The claimed method was known in the art at the time of filing as indicated by the teachings of the cited references.  Sherry teaches isolation of stem cells from deceased cadavers.  Miltenyi teaches isolation of such stem cells from bone marrow/bone.  Ge Healthcare teaches a desirable gradient for isolating stem cells.  Temple teaches the grinding solution.  Thus, the teachings of the cited prior art in the obviousness rejection above provide the .  

Claims 1,9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sherry et al. (The Influences of Warm Ischemic Time on the Viability of Deceased Organ Donor Derived Bone Marrow) in view of Miltenyi Biotec Reference Sheet, and GE Healthcare, Life Sciences, Cell Separation Media reference (March 2014), Temple (US 20180169301), and AlMulhem et al. University of Cincinnati “Cryopreservation and Hypothermal Storage of Hematopoietic Stem Cells) (5/30/2013)

Sherry, Miltenyi, and Ge Healthcare, Temple apply as above to teach claims 1 and 9.  The preservation solution does not teach the inclusion of such components such as HSA or PLASMA-LYTE A.  However, the inclusion of such ingredients would have been obvious based on the teachings of AlMulhem et al.  An artisan would have been motivated to have included PLASMA LYTE in the solution that the cells were suspended in because AlMulhem teaches that a combined solution of Plasma Lyte A/HSA can be used to maintain a high viability.  There would be a high expectation of success because Page 39, Table 10 teaches specifically that CD34+ subsets maintain a high viability of over 90% when suspended in a PLASMA-LYTE A HSA solution for 1-2 days as in instant Claim 10.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be 
	In the present situation, rationales A, B,G are applicable.  The claimed method was known in the art at the time of filing as indicated by the teachings of the cited references.  Sherry teaches isolation of stem cells from deceased cadavers.  Miltenyi teaches isolation of such stem cells from bone marrow/bone.  Ge Healthcare teaches a desirable gradient for isolating stem cells.  Temple teaches the grinding solution. AlMulhem teaches components that can increase cell viability.   Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation.   The cited prior art meets criteria set forth in Graham and KSR.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-4,13-15,18-20  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3,5-7 of copending Application No. 16,734,713 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they have many of the same limitations.

Instant Claim 1 states, “ A method for high-yield recovery of stem cells from cadaver bone or cadaver bone fragments, the method comprising:
(a)    obtaining cadaver bone or cadaver bone fragments;
(b)    processing the bone or bone fragments to extract bone marrow cells;
(c)    combining the extracted bone marrow cells with a reduced density Ficoll solution having a density gradient of 1.063- 1.052 g/ml;
(d)    centrifuging the extracted bone marrow cells, thereby separating out buffy coat cells comprising stem cells; and (e)    harvesting the buffy coat cells, thereby recovering stem cells.  These limitations can be found in Claim 1 of application 16,734,713.   
Claims 2 and 3 of the instant application are the following.
2.    The method of claim 1, wherein the reduced-density Ficoll solution comprises a mixture of PLASMA-LYTE™ and Ficoll-Paque solution at a density of 1.077 g/ml.
3.    The method of claim 1, wherein after centrifuging in step (d), the buffy coat cells are located in the Ficoll gradient at a density of about 1.063 g/ml.
The limitations in the instant claims 2 and 3 correspond to claim 5 of application 16,734,713.  

Instant Claim 4 The method of claim 1 wherein the centrifuging occurs for about 30 minutes at 400 g corresponds to claim 6 of 16,734,713.  


Instant Claim 13   The method of claim 1, further comprising after step (e) a step of washing the harvested buffy coat cells for subsequent use or further processing.  This is taught in claim 7 of 16,734,713.



Instant Claim 15    The method of claim 1, further comprising a step of performing a separation method that isolates CD34+ cells from the recovered stem cells.  This limitation is taught in claim 3 of 16,734,713.  


Instant Claim 18   The method of claim 1, wherein the recovered stem cells comprise hematopoietic stem cells.  This matches up with claim 3 of 16,734,713.

Instant Claim 19    The method of claim 18, wherein the hematopoietic stem cells areCD34+ cells.  This matches up with claim 3 of 16,734,713.

Instant Claim 20   The method of claim 1, wherein the lower density Ficoll gradient provides a recovered stem cell population having higher purity CD34+ cells with higher viability than a recovered stem cell population obtained from a conventional Ficoll gradient.   Claim 1 of 16,734,713 also teaches a reduced ficoll solution and cells from a deceased individual; therefore, one would have expected that the purity would have been the same.






Conclusion

All claims stand rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025.  The examiner can normally be reached on M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/     Primary Examiner, Art Unit 1632